DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 09/30/2022, with respect to the 112 rejection has been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Applicant has attempted to incorporate broader limitations from previously objected to claim 2 into the independent claims while removing selected subject matter not believed necessary to distinguish from the cited combination of art {See Remarks Top of Pg. 11}.  The examiner respectfully disagrees.  The previous non-final OA under the allowable subject matter heading included the wording “to include all of the limitations of the base claim and any intervening claims”.  Therefore, the examiner has presented an updated rejection as shown below in the current OA.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (herein after will be referred to as Lee) (US Patent No. 9,860,530) in view of Biswas (US 20140192267) and in further view of Tourapis et al. (herein after will be referred to as Tourapis) (US 20140072057).

Regarding claim 1, Lee discloses a system comprising:
a given filter comprising a deblocking filter (DBF) filter and a sample adaptive offset (SAO) filter; and [See Lee [Fig. 10B] Pixel data is filtered through DF/SAO filters.]
an  [See Lee [Fig. 2] Adaptive filter (132).]
wherein the system is configured to: [See Ikai [Title] Image decoding device.] [See Lee [Fig. 2] Decoder.]
convey an unfiltered decompressed frame of the first compressed video stream, in parallel, via two separate paths to both the given filter and the [See Lee [Fig. 2] Entropy decoder output is delivered to DF/SAO filters (130/131) and to adaptive filter (132).  Also, see Col. 1 lines 28 to Col. 2 line 13, video coding on pictures.]
filter the unfiltered decompressed frame with the given filter to generate a filtered frame; [See Lee [Fig. 10B] Pixel data is filtered through DF/SAO filters.  Also, see Col. 1 lines 28 to Col. 2 line 13, video coding on pictures.]]
convey the filtered frame to the [See Lee [Fig. 10B] Output from DF/SAO is input to adaptive filter (1030).  Also, see Col. 1 lines 28 to Col. 2 line 13, video coding on pictures.]
process the unfiltered decompressed frame and the filtered frame with the application specific de-noising filter; and [See Lee [Fig. 10B] Adaptive filter (1030) uses parameters derived from unfiltered output pixels in (1040) (i.e. image information) with the output from the DF/SAO filter combination.  Also, see Col. 1 lines 28 to Col. 2 line 13, video coding on pictures.]
Ikai does not explicitly disclose
an application specific de-noising filter;
program the application specification de-noising filter with a first set of parameters that correspond to a type of application that generated a first compressed video stream;
convey the filtered frame as a reference frame to an inter-picture prediction loop for generating subsequent frames; and
drive the de-noised frame to a display, wherein the de-noised frame has not been filtered by the given filter.
However, Biswas does disclose
an application specific de-noising filter;  [See Biswas [0041] Video decoder includes a noise reducer that applies such techniques to reduce noise.]
program the application specification de-noising filter with a first set of parameters that correspond to a type of application that generated a first compressed video stream; [See Biswas [0073] The filter strength factor parameter is determined based on type of video and the amount of noise.  Also, see Fig. 1, video decoder receives encoded video from a source device over a network channel (15).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system by Lee to add the teachings of Biswas, in order to improve upon the viewer experience by reducing noise of the encoded video by taking into consideration the type of encoded video (which is obvious in view of Lee’s description of an adaptive filter in which filter information such as filter parameters and filter type are dynamically changed according to underlying video data, Col. 2 2nd para) received at a decoder for filtering parameters for reducing the noise [See Biswas [0005]].
Ikai (modified by Biswas and Charmet) do not explicitly disclose
convey the filtered frame as a reference frame to an inter-picture prediction loop for generating subsequent frames; and 
drive the de-noised frame to a display, wherein the de-noised frame has not been filtered by the given filter.  
However, Tourapis does disclose
convey the filtered frame as a reference frame to an inter-picture prediction loop for generating subsequent frames; and [See Tourapis [Fig. 2b, Fig. 4 and 0021, 0065] Filter output of deblock filter is sent to reference buffer (246) for prediction references (249).]
drive the de-noised frame to a display, wherein the de-noised frame has not been filtered by the given filter.  [See Tourapis [0047] Selecting the last filter that is to be applied to the decoded video data based on the filter identified in the metadata for output to the display (i.e. which means the DBF/SAO are not selected in Fig. 2 since they do not correspond to the last filter).  Also, see 0045, This metadata used in the decoding process to identify which filters are applied to the decoded data before outputting the filtered decoded data to a display.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Lee (modified by Biswas) to add the teachings of Tourapis, in order to improve upon video coding systems and to specify when the decoded data should be sent to a display and when the decoded data should be stored as reference data [See Tourapis [0014]]. 

Regarding claim 7, Lee (modified by Biswas and Tourapis) disclose the system of claim 1.  Furthermore, Lee discloses
wherein the system is further configured to disable the deblocking filter (DBF) and the sample adaptive offset (SAO) filter of the given filter.  [See Lee [0006] Bypass the filters (deblocking and SAO) to preserve certain aspects of the image data.]

Regarding claim 8, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 8.

Regarding claim 14, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 15.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 9,860,530) in view of Biswas (US 20140192267) in view of Tourapis (US 20140072057) and in further view of Erdler et al. (herein after will be referred to as Erdler) (US 20080232708).

Regarding claim 2, Lee (modified by Baswas and Tourapis) disclose the system of claim 1.  Furthermore, Lee does not explicitly disclose
wherein the system is configured to identify a given entry of a structure in a memory that stores the first set of parameters, wherein the structure comprises a plurality of entries and each entry is configured to store an identification of a type of application that generates a video stream and a corresponding sets of parameters for programming the application specific de-noising filter.
However, Erdler does disclose
wherein the system is configured to identify a given entry of a structure in a memory that stores the first set of parameters, wherein the structure comprises a plurality of entries and each entry is configured to store an identification of a type of application that generates a video stream and a corresponding sets of parameters for programming the application specific de-noising filter.  [See Erdler [0011] A look up table provides the two adaptive filters with proper coefficients/setup….the input video type controls the LUT.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Lee (modified by Biswas and Tourapis) to add the teachings of Erdler, in order to improve upon overall video quality [See Erdler [0002]].

Regarding claim 9, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 9.

Regarding claim 16, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 16.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 9,860,530) in view of Biswas (US 20140192267) in view of Tourapis (US 20140072057) and in further view of Siegel et al. (herein after will be referred to as Siegel) (US 20160119262).

Regarding claim 3, Lee (modified by Biswas and Tourapis) disclose the system of claim 1.  Furthermore, Lee does not explicitly disclose
wherein the given type of application corresponds to at least one of an application to provide content related to: video conferencing; screen content of another device; gaming; movie making; and video streaming; and 
the first set of parameters are customized for the given type of application.
However, Biswas does disclose
the first set of parameters are customized for the given type of application.  [See Biswas [0073] The filter strength factor parameter is determined based on type of video and stored in memory.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system by Lee to add the teachings of Biswas, in order to improve upon the viewer experience by reducing noise of the encoded video by taking into consideration the type of encoded video (which is obvious in view of Lee’s description of an adaptive filter in which filter information such as filter parameters and filter type are dynamically changed according to underlying video data, Col. 2 2nd para) received at a decoder for filtering parameters for reducing the noise [See Biswas [0005]].
Lee (modified by Biswas and Tourapis) do not explicitly disclose
wherein the given type of application corresponds to at least one of an application to provide content related to: video conferencing; screen content of another device; gaming; movie making; and video streaming; and 
However, Siegel does disclose
wherein the given type of application corresponds to at least one of an application to provide content related to: video conferencing; gaming; video streaming.[See Siegel [0061] Monitoring of media content sources including metadata for sources.  Also, see 0052, streaming media.  Also, see 0003, online gaming.  Also, see 0088, video conferencing.]  
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system by Lee (modified by Biswas and Tourapis) to add the teachings of Siegel, in order to evidence the type of video sources to be determined include the above which are obvious video types in the field.

Regarding claim 10, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 10.

Regarding claim 17, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 17.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 9,860,530) in view of Biswas (US 20140192267) in view of Tourapis (US 20140072057) and in further view of Chen (US 20130243104).

Regarding claim 4, Lee (modified by Biswas and Tourapis) disclose the system of claim 1.  Furthermore, Lee does not explicitly disclose
wherein the de-noising filter is configured to: generate difference values that indicate which pixels of the unfiltered decompressed frame were changed by the given filter; and determine how to perform a de-noising operation on the unfiltered decompressed frame based at least in part on the difference values.
However, Chen does disclose
wherein the de-noising filter is configured to: generate difference values that indicate which pixels of the unfiltered decompressed frame were changed by the given filter; and determine how to perform a de-noising operation on the unfiltered decompressed frame based at least in part on the difference values. [See Chen [Fig. 5] Applying a second filter based on a difference between a value of a pixel in the filtered picture and a correspond pixel in the picture.  Also, see 0134, filtering to remove noise.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system by Lee (modified by Biswas and Tourapis) to add the teachings of Chen, in order to apply an appropriate weighting factor to the pixels based on pixel comparison of unfiltered and filtered values for filtering video [See Chen [0101]].

Regarding claim 11, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 11.

Regarding claim 18, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 18.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 9,860,530) in view of Biswas (US 20140192267) in view of Tourapis (US 20140072057) and in further view of Sen et al. (herein after will be referred to as Sen) (US 20160321523).

Regarding claim 6, Lee (modified by Biswas and Tourapis) disclose the system of claim 1.  Furthermore, Ikai does not explicitly disclose
wherein the de-noising filter is implemented using a neural network. 
However, Sen does disclose
wherein the de-noising filter is implemented using a neural network.  [See Sen 0032, 0040 and Fig .3] Neural Network filter to provide denoised images.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system by Lee (modified by Biswas and Tourapis) to add the teachings of Sen, in order to improve upon image quality by denoising images by a neural network filtering operation [See Sen [0031]].  

Regarding claim 13, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 13.

Regarding claim 20, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 20.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486